UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6078



BASIL W. AKBAR,

                                             Petitioner - Appellant,

          versus


ANTHONY J. PADULA, Warden; HENRY MCMASTER;
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:06-cv-0097-DCN)


Submitted:   September 26, 2007           Decided:   October 10, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Basil Akbar, Appellant Pro Se. Donald John Zelenka, Derrick K.
McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Basil Akbar appeals the district court’s orders accepting

the recommendation of the magistrate judge and denying relief on

his 28 U.S.C. § 2254 (2000) petition and denying reconsideration of

that order.   We have reviewed the record and find no reversible

error. Accordingly, we affirm substantially for the reasons stated

by the district court.*   Akbar v. Padula, No. 9:06-cv-00907-DCN

(D.S.C. Dec. 18, 2006; Jan. 16, 2007).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
      We agree with Appellees that Akbar’s second post-conviction
motion filed on June 28, 1996 tolled the one-year limitations
period until March 14, 2001.      The district court’s contrary
conclusion was error.   Nonetheless, Akbar’s § 2254 petition is
still untimely.

                              - 2 -